The execution was irregular. If there had been a cessat executis to a certain time, execution might have been taken out after that time without asci. fa., but here no certain time for the stay of execution is mentioned. The plaintiff might have taken it out the next moment after the entry. The entry makes no difference. If in the present case he can take out execution after the year, there is the same reason for his taking it out after any length of time whatever.
Execution set aside.
NOTE. — See note to Perkins v. Ballenger, 2 N.C. 367, and, in addition to the cases there referred to, see Dawson v. Shepherd,15 N.C. 497.